UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4328



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD MONTEZ KINLAW,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:01-cr-00010-PMD-8)


Submitted:   September 29, 2006           Decided:   October 26, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Carlton R. Bourne, Jr., Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              In July 2001, Richard Montez Kinlaw pled guilty to drug-

related     charges        and    received          a     forty-month     sentence      of

imprisonment, followed by four years supervised release.                        In 2005,

Kinlaw’s probation officer filed a petition to revoke Kinlaw’s

supervised     release      based      on    new        criminal    conduct    and    other

violations      of   the    supervised        released        conditions.        At    his

revocation hearing, Kinlaw did not contest the allegations in the

petitions.      The district court found that Kinlaw committed the

charged violations and revoked his supervised release.                         The court

sentenced Kinlaw to thirty months in prison, six months below the

statutory maximum.

              On appeal, Kinlaw’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

are no meritorious issues to raise on appeal, but contending that

the district court erred when it imposed a sentence outside the

range recommended by the Chapter 7 advisory policy statement.

Although informed of his right to do so, Kinlaw has not filed a pro

se brief.      We affirm.

              We recently held in United States v. Crudup, 461 F.3d 433

(4th   Cir.    2006),      that   we    review          sentences    imposed    upon   the

revocation of supervised release to determine whether the sentence

is “plainly unreasonable.”              In this case, Kinlaw’s sentence was

within the applicable statutory maximum, the court considered the


                                            - 2 -
Chapter 7 advisory guideline range of twelve to eighteen months,

and the court stated a proper basis for its decision to sentence

Kinlaw to thirty months in prison.     See Crudup, 461 F.3d at 440.

Specifically, the court noted the dangerous situation created when

Kinlaw attempted to resist arrest in the middle median of a busy

highway at night. The court balanced the gravity of this situation

with the manner in which Kinlaw admitted his guilt and claimed that

his life had been changed.   Because Kinlaw’s sentence was neither

procedurally nor substantively unreasonable, we find that his

sentence is not plainly unreasonable.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.    Accordingly, we

affirm the district court’s order revoking Kinlaw’s supervised

release and imposing a thirty-month sentence.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal




                               - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -